Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 2/3/2021, has been entered. 
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2015/0001486 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses an array substrate (fig 4, substrate 101) comprising:
a substrate (substrate 110) having first regions for forming pixels (regions of the pixel elements E in the windows of 153) and second regions located between the first regions (second regions are the regions covered by layer 153 which are located between the regions of the pixels);
light shielding portions (portions of layer 153a that are on the top surface of anodes 150) located within portions of the second regions (regions covered by 153) adjacent to the first regions (windows of 53) on the substrate (110); and 
pixel defining portions (regions 153b) located within the second regions (regions covered by 153),
wherein at least a side surface of the light shielding portion adjacent to the first region is not covered by the pixel defining portion (side surface of 153a facing the pixel region P is not covered by pixel defining portion 153b),

wherein the light shielding portion (portions of layer 153a that is on the top surface of anodes 150) is located only within the peripheral region (region covered by 153 in which the anode layer 150 is present).  

As to claim 2, Kim discloses the array substrate according to claim 1 (paragraphs above),
wherein the pixel defining portion (153b) covers at least a portion of a top surface of the light shielding portion (top surface of light shielding portion 153a) and a side surface of the light shielding portion away from the first region (see annotated figure 4 below). 

    PNG
    media_image1.png
    532
    901
    media_image1.png
    Greyscale

As to claim 5, Kim discloses the array substrate according to claim 1 (paragraphs above),
wherein a material of the pixel defining portion (fig 8C-D, layer 152-153b) comprises a negative photoresist ([0083]), and wherein the light shielding portion (153a) can absorb a light having a sensitive wavelength of the negative photoresist ([0084]). 

As to claim 6, Kim discloses the array substrate according to claim 5 (paragraphs above),


As to claim 7, Kim discloses the array substrate according to claim 6 (paragraphs above),
wherein the material absorbing the ultraviolet light comprises one of a metal oxide and a carbon-containing material ([0080]). 

As to claim 9, Kim discloses the array substrate according to claim 6 (paragraphs above),
wherein the material of the pixel defining portion comprises at least one of polyimide, polymethyl methacrylate, fluorinated polyimide, and fluorinated polymethyl methacrylate ([0081]).

As to claim 10, Kim discloses the array substrate according to claim 1 (paragraphs above),
the array substrate (101) further comprises a conductive layer (150) located on the substrate (110) and located between the pixel defining portions (153b). 

As to claim 11, Kim discloses a method for manufacturing an array substrate (fig 4 and figs 8A-H, [0074]), the method comprising:
providing a substrate (substrate 110) having first regions for forming pixels (regions of the windows of 153) and second regions located between the first regions (second regions are the regions covered by layer 153 which are located between the regions of the pixels);
forming light shielding portions (153a) located within portions of the second regions (regions covered by 153) adjacent to the first regions (windows of 53) on the substrate (110); and 
forming pixel defining portions (regions 153b) located within the second regions (regions covered by 153),
wherein at least a side surface of the light shielding portion adjacent to the first region is not covered by the pixel defining portion (side surface of 153a facing the pixel region P is not covered by pixel defining portion 153b), 
wherein the second region (region covered by 153) comprises a central region (central region is considered to be the region covered by 153 that has the gap in anode layer 150) and a peripheral region (region 
wherein the light shielding portion (portions of layer 153a that is on the top surface of anodes 150) is located only within the peripheral region (region covered by 153 in which the anode layer 150 is present).  

As to claim 12, Kim discloses the method according to claim 11 (paragraphs above),
forming a light shielding material layer on the substrate (fig 8B, light shielding material layer 153a on substrate 110), wherein a material of the light shielding material layer comprises a material absorbing ultraviolet light ([0080]); and
patterning the light shielding material layer to form the light shielding portions within the portions of the peripheral regions of the second regions adjacent to the first regions on the substrate (fig 8B and [0080]). 

As to claim 13, Kim discloses the method according to claim 11 (paragraphs above),
wherein forming the pixel defining portions (153b) comprises:

exposing and developing the pixel defining material layer to remove a portion of the pixel defining material layer located within the first region, to expose a side surface of the light shielding portion adjacent to the first region (figs 8C-D and [0081]-[0083]). 

As to claim 14, Kim discloses the method according to claim 13 (paragraphs above),
wherein a material of the pixel defining portion comprises a negative photoresist ([0083]), and wherein the light shielding portion can absorb a light having a sensitive wavelength of the negative photoresist ([0084]). 

As to claim 15, Kim discloses the method according to claim 13 (paragraphs above),
wherein the negative photoresist is a photoresist sensitive to ultraviolet light ([0081]-[0084]). 

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (US Pub. No. 2005/0264182 A1).

As to claim 1, Seki discloses an array substrate (fig 3, array substrate structure) comprising:
a substrate (substrate 2) having first regions for forming pixels (regions covered by 111a) and second regions located between the first regions (second regions are the regions not covered by layer 111a which are located between the regions of the pixels);
light shielding portions (light shielding portions are considered to be the portions of layer 113 located directly over electrode layer 111) located within portions of the second regions (regions not covered by 111a) adjacent to the first regions (regions covered by 111a) on the substrate (2); and 
pixel defining portions (regions covered by 112a) located within the second regions (regions outside of 111a),
wherein at least a side surface of the light shielding portion adjacent to the first region is not covered by the pixel defining portion (side surface of 113 facing the region covered by 111a is not covered by pixel defining portion 112a), 
wherein the second region (regions not covered by layer 111a) comprises a central region (region between electrodes 111) and a 
wherein the light shielding portion (portion of layer 113 that is directly over layer 111) is located only within the peripheral region (region between the outer edge of 111a and outer edge of 111).  

As to claim 2, Seki discloses the array substrate according to claim 1 (paragraphs above),
wherein the pixel defining portion (112a) covers at least a portion of a top surface of the light shielding portion (portion of 113) and a side surface of the light shielding portion away from the first region (see annotated figure 3 below). 

    PNG
    media_image2.png
    557
    828
    media_image2.png
    Greyscale

As to claim 3, Seki discloses the array substrate according to claim 2 (paragraphs above).
discloses wherein a ratio of a dimension of the pixel defining portion in a direction perpendicular to the substrate to a dimension of the light shielding portion in a direction perpendicular to the substrate is about 5:1 to 15:1 ([0110] and [0135]; pixel defining portion is taught as being 2 micron and light shielding portion is taught as being 0.150 microns and therefore meets the claimed ratio). 

As to claim 4, Seki discloses the array substrate according to claim 2 (paragraphs above).
wherein the light shielding portion has a dimension of about 0.1 to 0.5 micron in a direction perpendicular to the substrate ([0110]) and a dimension of about 2 to 10 micron in a direction parallel to the substrate ([0135]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li (US Pub. No. 2018/0331165 A1). 

As to claim 8, Kim discloses the array substrate according to claim 7 (paragraphs above),
Kim does not disclose wherein the metal oxide comprises one of titanium oxide and lead oxide, and wherein the carbon-containing material comprises one of carbon black and carbon nanotubes. 
Nonetheless, Li discloses wherein a metal oxide comprises one of titanium oxide and lead oxide, and wherein the carbon-containing material comprises one of carbon black and carbon nanotubes ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the metal oxide layer of Kim a titanium oxide layer as taught by Li since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  More specifically, the obvious design choice for using the titanium oxide of Li in place of the metal oxide of Kim takes into consideration the price and availability of the selected material as well as its functionality as an under pixel layer. 

Pertinent Art
US2020/0251541 A1 teaches in figures 9-10 that the first pixel defining layer 31 may have an opening H.  
US2020/0303687 A1 teaches a protective layer 4 that is only within a peripheral region of a pixel defining portion. 

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.

Applicant argued Kim does not describe or suggest an array substrate having light shielding portions located within portions of the second regions adjacent to the first regions on the substrate where the light shielding portion is located only within the peripheral region. 
Examiner disagrees because the portion of 153a that is not located on the anode electrode 150 is considered to be a portion of layer 153a that is not considered to be a light shielding portion because it is covered by layer 153b and it is located directly on insulation layer 140.  Instead only the portions of 153a on the anode 150 are considered to be equivalent to 

Applicant argued that Seki does not describe or suggest an array substrate having light shielding portions located within portions of the second regions adjacent to the first regions on the substrate wherein the light shielding portions located only within the peripheral region.
Examiner disagrees because the light shielding portions are considered to be only the portions of layer 113 that are on the uppermost surface of 112e and these portions are only located in the peripheral region.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/1/2021